Citation Nr: 0725005	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include an acquired mental disorder and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa in which the RO denied the benefit sought on 
appeal.  The appellant, who had active service from January 
26, 1981 to February 11, 1981, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
nervous disorder discloses a need for further development 
prior to final appellate review.  

In this regard, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain. 38 U.S.C.A. § 5103A (West 2002).  Further, in a case 
of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. Id.

A review of the record on appeal reveals that the appellant 
is in receipt of Social Security Administration ("SSA") 
benefits.  While SSA decisions are not controlling for VA 
purposes, they are pertinent to the adjudication of a claim 
for VA benefits and VA has a duty to assist the appellant in 
gathering such records. See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-372 (1992) (concluding VA has a duty to obtain 
SSA records when it has actual notice that the veteran was 
receiving SSA benefits); See also Collier v. Derwinski, 1 
Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 
(1992); Quartuccio v. Principi, 16 Vet. App. 183, 187- 88 
(2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records").  The Board notes that in 
this case, it appears that the RO apparently contacted the 
SSA and received information indicating that the appellant 
has been entitled to SSA disability benefits since June 1993. 
See July 2003 rating decision, p. 2; March 2005 Statement of 
the Case, p. 1.  However, the record does not contain any 
actual documentation as to the appellant's SSA benefits, to 
include (1) the appellant's actual SSA disability records, 
(2) correspondence from the RO to the SSA requesting 
information as to the appellant's SSA disability benefits, or 
(3) a report of contact sheet detailing the RO's interaction 
with the SSA or describing the basis of the appellant's SSA 
disability benefits.  Since the Board is on notice that the 
appellant is receiving SSA disability benefits and the 
appellant's SSA records are not contained in the claims file, 
the Board finds that the case must be remanded in order for 
the RO to obtain these records. 

In addition, a review of the appellant's claims file reveals 
that there may outstanding VA medical records that should 
also be associated with the claims file prior to the issuance 
of a decision in this appeal.  Specifically, the Board 
observes that the claims file contains VA medical records 
dated from July 1998 to January 2006 from a VA medical 
facility in Iowa City, Iowa.  In support of his claim, the 
appellant testified at a hearing in May 2006 that he 
continued to receive mental health treatment at the VA Iowa 
facility; and in fact, subsequently supplied VA treatment 
records (with a waiver) dated in May 2006 in support of his 
claim. See May 2006 hearing transcript, pgs. 8-11.  In light 
of the fact that the appellant's claim must be remanded in 
order for his SSA disability records to be associated with 
the claims file, the RO should also request a complete copy 
of any updated VA treatment records not already contained in 
the record on appeal.   

Lastly, the Board observes that the appellant was afforded a 
VA examination in December 2005 for the purpose of obtaining 
a medical opinion addressing the medical questions in this 
case.  If the above-referenced records are associated with 
the claims file, the RO should return the appellant's claims 
file to the December 2005 examiner for the purpose of 
obtaining an updated medical opinion as to whether the new 
records (from either the SSA, Iowa City VA medical facility 
and/or any other records the appellant chooses to submit) 
change or modify the examiner's previous opinion. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board finds that 
further development of the case is needed.  The case is being 
returned to the RO via the AMC in Washington, D.C.; and the 
VA will notify the appellant if further action on his part is 
required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the 
appellant was eligible for Social 
Security Administration disability 
benefits.  Any such records received 
should be associated with the 
appellant's claims file.  If the search 
for such records has negative results, 
a statement to that effect should be 
placed in the appellant's claims file.

3.  The RO should obtain a complete copy 
of any treatment records related to the 
appellant from the VA medical facility 
located in Iowa City, Iowa dated after 
January 2006.  
4.  Subsequent to the completion of the 
above-referenced development, the RO 
should refer the appellant's claims 
folder back to the December 2005 VA 
examiner (if available) or another 
qualified medical examiner for an 
updated medical opinion.  The examiner 
should be asked to review all additional 
medical records associated with the 
claims file and indicate whether the 
information contained in these records 
changes or modifies the medical opinion 
provided in December 2005.    

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



